Title: To Alexander Hamilton from James McHenry, 15 March 1799
From: McHenry, James
To: Hamilton, Alexander



War Department15th. March 1799
Sir,
A Proclamation of the President of the United States, a Copy of which I enclose, will inform you that a combination to defeat the execution of the Laws, for the valuation of lands, and Dwelling houses, have existed, in the Counties of Northampton Montgomery, and Bucks in the State of Pennsylvania, and proceeded in a manner subversive of the just authority of the Government, and that certain Persons in the County of Northampton exceeding one hundred in number, have been hardy enough to perpetrate certain acts, which he is advised amount to Treason, being overt acts of levying war against the United States; of the Presidents determination to call forth military force, to suppress the combinations, and cause the Laws aforesaid to be executed; and of his Command to all per⟨sons⟩ being insurgents as aforesaid and all others whom it may concern, on or before Monday next; being the 18th instant, to disperse and retire peaceably to their respective abodes.
The President has thought it most advisable upon the present occasion, to employ the Volunteer Companies accepted by him in pursuance of the authority vested in him by the 7th Section of the “Act giving eventual authority to the President of the United States to augment the Army,” passed the 2d. March instant, for the most active duties.
Among the reasons, which have induced to this determination, are the following—1st The Law just cited, of the 2d. instant. 2d. An Opinion, grounded upon information of the existing state of things, in the Counties, in insurrection, that a portion of the Volunteers, which may be drawn from the City of Philadelphia, will be competent to the object intended. 3d The utility and propriety of permitting (if possible) the militia to remain on their farms, at a time, when husbandry might suffer, by their absence.
Orders have accordingly been issued, to Brigadier General Macpherson, of the Provisional army, to hold in readiness to march, at the shortest notice, all the Companies of Volunteers, within the State of Pennsylvania, except a Company at Pittsburgh, with the intention however, unless circumstances change, of employing only a certain part of them.
It has occurred, that it would render a less number of volunteers necessary, and that their operations, would be facilitated, and made more certain, by the presence of a body of regulars, whose positions, might be such, as to act forcibly upon the fears of the insurgents, and cover the movements of the volunteers. I have therefore ordered Captain Shoemaker of the Infantry, who is at Frederick Town Maryland, with a company of recruits, and Captain Irvine who is at Carlisle, with a Company of artillerists and engineers to march forthwith, and rendezvous at Reading. I shall also put in motion a company of the Artillerists, from Fort Mifflin to rendezvous at the same place. You will be pleased to direct two companies, say one from West Point to march by the nearest route, to Eastern Northampton County Pennsylvania, and one from New York, and Lieutenant Boote with his recruits at Brunswick, to march by the nearest route, and rendezvous at Newtown Bucks County in the State of Pennsylvania—to wait at their destinations for orders from General Macpherson, the artillerists will march with muskets only, as the requisite pieces, will be sent from this City.
I shall instruct immediately, the Quarter Master General, to authorize Colonel Stevens, of New York, to cause to be provided, the means of transportation, and quarters on their route for the two companies, and the detachment under Lt Boote—and also quarters at the places of rendezvous.
Inclosed is a letter to the Contractor at New York, directing him to appoint fit persons, to proceed with the Detachments, to provide for them rations, on the route, as well as at the places of rendezvous.
Time being now too pressing, to allow of instructing the Quarter Master General, and writing to the Contractor as just mentioned, you will effect both purposes, by your orders.
Perhaps you will think it proper, to order Mahlon Ford Major of the Artillerists, at present in the Jersey near Morris Town, and unemployed, to join the Detachment, as there will be a Majors command of regular troops, should circumstances, render an union of the whole, at Bethlehem or any other place necessary.
You will direct the commanders of the different parties, to write me from every Post town advising of their progress—and also of their arrival at their destinations.
The Troops to take with them, Tents and other necessary equipage.
I am Sir   with great respect   your obedt. hble servant
James McHenry
If I have omitted any thing proper to be done or ordered you will be pleased to supply the omission.

Alexander HamiltonMajor General ofthe Armies of the United States
